Case: 11-60629     Document: 00511861604         Page: 1     Date Filed: 05/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2012
                                     No. 11-60629
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

IJAZ HAIDER,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A072 054 536


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Ijaz Haider, a native and citizen of Pakistan, petitions this court for review
of the Board of Immigration Appeals’ (BIA) order denying his motion to reopen
his exclusion proceedings. Haider maintains that the BIA erred in finding that
he failed to establish changed conditions in Pakistan material to his application
for asylum and withholding of removal under 8 U.S.C. § 1231(b)(3) (2007) or
under the Convention Against Torture. Haider claims that he provided the BIA
with evidence that members of his political party, the Pakistan Peoples Party

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60629   Document: 00511861604     Page: 2    Date Filed: 05/21/2012

                                 No. 11-60629

(PPP), faced increased violence in Pakistan because of their membership in the
PPP.
       An alien, like Haider, may move to reopen his immigration proceedings
“[t]o apply or reapply for asylum or withholding of deportation based on changed
circumstances arising in the country of nationality . . . if such evidence is
material and was not available and could not have been discovered or presented
at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii); see Panjwani v. Gonzales,
401 F.3d 626, 631 (5th Cir. 2005). The evidence submitted by Haider, however,
did not show a change in conditions in Pakistan since the time of his exclusion
hearing. See In re S-Y-G, 24 I. & N. Dec. 247, 253 (BIA 2007). Although the
evidence showed that violence and political unrest were common in Pakistan, it
did not show that PPP members were subject to violence based on their PPP
membership or that the PPP had lost control of the Pakistani government.
       Because the BIA’s finding that Haider had not established changed
country conditions material to his applications for relief is supported by
substantial evidence, the BIA did not abuse its discretion in denying Haider’s
motion to reopen. See Panjwani, 401 F.3d at 631-33. Accordingly, we decline to
address Haider’s arguments that he established prima facie eligibility for asylum
or withholding of removal. See INS v. Orlando Ventura, 537 U.S. 12, 16-17
(2002).
       PETITION DENIED.




                                       2